DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2018/0317273 A1).
Regarding claim 19, Kim discloses a method performed by a radio network node (401) for handling an update of a protocol data unit, PDU, session, for a wireless device (400) in a wireless communication network (paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]), the method comprising: transmitting to a network node (402), an indication indicating one or more quality of service, QoS, flows or PDU sessions to be released (e.g. fig. 2-7; paragraph [0008]-[0011]; [0055]; [0059]-[0060]; [0072]-[0073]; [0104]; [0110]; [0115]; [0121]-[0122]; [0126]-[0127]; and so on, clearly illustrating the transmission of QoS and/or PDU sessions to be released from gNB 401 to 5GC-C 402); receiving a confirmation indication from the network node, wherein the confirmation indication indicates one or more QoS flows or PDU sessions released and/or not released (fig. 2-7; paragraph [0008]-[0011]; [0055]; [0061]-[0064]; [0074]-[0077]; [0105]; [0111]; [0123]; [0128]; and etc., explaining a confirmation indication response indicating whether to release the QoS flows and/or PDU sessions is transmitted from 402 to 401); and handling the update of the PDU session based on the received confirmation indication (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129], describing the update of the PDU session according to the response). 
Regarding claim 20, Kim discloses handling comprises handling release of one or more QoS flows of the PDU session (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]).  
Regarding claim 21, Kim further discloses comprising: determining to update the PDU session of the wireless device (figs. 4-7). 
Regarding claim 22, Kim discloses transmitting the indication indicating one or more QoS flows or PDU sessions to be released further comprises transmitting a cause of the release (paragraph [0060]; [0073]; [0092]-[0093]; [0115]; [0146]; [0154]; [0162]). 
Regarding claim 23, Kim discloses handling the update comprises: passing a non-access stratum, NAS, PDU received for the PDU session to the wireless device; initiating a reconfiguration towards the wireless device; and/or de-associating a corresponding Data Radio Bearer for the released one or more QoS flows or PDU sessions (figs. 4-7). 
Regarding claim 24, Kim discloses a method performed by a network node (402) for handling an update of a protocol data unit, PDU, session for a wireless device (400) in a wireless communication network (paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]), the method comprising: receiving an indication from a radio network node (401), wherein the indication indicates one or more quality of service, QoS, flows or PDU sessions to be released (e.g. fig. 2-7; paragraph [0008]-[0011]; [0055]; [0060]-[0062]; [0073]-[0075]; [0104]-[0105]; [0110]-[0111]; [0115]; [0122]-[0123[; [0127]-[0128]; and so on); and transmitting a confirmation indication to the radio network node, which confirmation indication indicates one or more QoS flows or PDU sessions released or not released (e.g. fig. 2-7; paragraph [0008]-[0011]; [0055]; [0062]-[0064]; [0074]-[0078]; [0105]-[0106]; [0111]-[0112]; [0116]-[0119]; [0123]-[0124]; [0128]; and so on). 
Regarding claim 25, Kim further discloses comprising receiving from the radio network node an indication indicating cause of the release (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]). 
Regarding claim 26, Kim discloses the confirmation indication indicates one or more QoS flows or PDU sessions failed to be released and a failure cause (figs. 4-7; paragraph [005]; [0081]; [0083]; [0107]; [0113]; [0118]-[0119]). 
Regarding claim 27, the claim includes features identical to the subject matter mentioned in the rejection to claim 19 above. The claim is a mere reformulation of claim 19 in order to define the corresponding radio network, and the rejection to claim 19 is applied hereto.
Regarding claim 28, Kim discloses the radio network node is configured to handle the update by being configured to handle release of one or more QoS flows of the PDU session (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]). 
Regarding claim 29, Kim discloses the radio network node is further configured to determine to update the PDU session of the wireless device (figs. 4-7). 
Regarding claim 30, Kim discloses the radio network node is further configured to transmit a cause of the release (paragraph [0060]; [0073]; [0092]-[0093]; [0115]; [0146]; [0154]; [0162]). 
Regarding claim 31, Kim discloses the radio network node is configured to handle the update by being configured to pass a non-access stratum, NAS, PDU received for the PDU session to the wireless device; initiate a reconfiguration towards the wireless device; and/or de-associate a corresponding Data Radio Bearer for the released one or more QoS flows or PDU sessions (figs. 4-7). 
Regarding claim 32, the claim includes features identical to the subject matter mentioned in the rejection to claim 24 above. The claim is a mere reformulation of claim 24 in order to define the corresponding radio network, and the rejection to claim 24 is applied hereto.
Regarding claim 33, Kim discloses the network node is configured to receive from the radio network node, an indication indicating cause of the release (figs. 4-7; paragraph [0066]; [0079]; [0097]; [0106]; [0112]; [0124]; [0129]). 
Regarding claim 34, Kim discloses the confirmation indication indicates one or more QoS flows or PDU sessions failed to be released and a failure cause (figs. 4-7; paragraph [005]; [0081]; [0083]; [0107]; [0113]; [0118]-[0119]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461